Citation Nr: 1242533	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  04-43 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) regional office (RO) rating decision of May 2004.  In August 2005, the veteran appeared at a Board hearing held at the RO (i.e., Travel Board hearing).  In a decision dated in January 2008, the Board denied the appeal.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2009 joint motion to the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded; an October 2009 Court order granted the joint motion.  The case was previously remanded in January 2010 and again in June 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this case.  See Stegall v. West, 11 Vet. App. 268 (1998).  As previously noted, the parties moved to vacate and remand the January 2008 Board decision, citing failure to adequately address the Veteran's testimony at his August 2005 Board hearing, the December 2005 medical opinion, and the August 2006 VA examination opinion, in determining that a TDIU rating was not warranted.  The Board was directed to consider whether the Veteran is "realistically capable of pursuing any type of substantially gainful employment," with consideration of his education and work experience.

Service connection is in effect for hemorrhoids, assigned a 10 percent rating.  In addition, the Veteran has been awarded compensation for ventral hernia under 38 U.S.C.A. § 1151, which is rated 40 percent disabling.  For ease of comprehension, both of these will be referred to as the "service-connected disabilities."  His combined rating is 50 percent.  Thus, he does not meet the percentage requirements for consideration of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  Entitlement to a TDIU rating on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, in these circumstances, consideration is given to the veteran's background including his employment and educational history, as well as all other relevant factors.  38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance, although appropriate cases must be referred to the Director of the VA Compensation and Pension (C&P) Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 (2001).  

In September 2010, the file was reviewed, for the second time, by the Director of C&P Service, to determine whether a TDIU was warranted on an extraschedular basis.  It was noted that the Veteran had given conflicting accounts as to when he last worked.  The evidentiary record also revealed that the Veteran had significant nonservice-connected disabilities, some of which were severely disabling, to include coronary artery disease, atrial fibrillation, degenerative disc disease and arthritis of the lumbar spine and degenerative arthritis of the shoulders, knees, and hands.  The Director observed that review of the treatment records showed that the Veteran, in recent years, had undergone regular treatment for his cardiovascular conditions and low back disability, rather than the ventral hernia, which the records demonstrated to be primarily asymptomatic.  The Director found that the VA examination in April 2010 was based on an inaccurate factual premise, namely, that hemorrhoids precluded sedentary employment due to inability to sit for extended periods due to the symptomatology, whereas the examination had not shown any hemorrhoids to be present.  The Director concluded that the primary cause of the Veteran's unemployability was his nonservice-connected disabilities, and that it was "inconceivable" that the minimal symptomatology associated with the service-connected ventral hernia would preclude the Veteran from maintaining gainful employment in a sedentary setting or even in a work environment requiring light physical labor.  

The appeal was remanded in January 2010, in significant part because all of the severl opinions of record addressing the question of whether the Veteran is unemployable due solely to service-connected disabilities were based on the erroneous history that the Veteran stopped working in 1983 due to the ventral hernia disability.  As indicated in that remand, such a history is not credible.  In this regard, in various written statements, as well as in sworn testimony provided in six separate VA hearings from 1987 to 1995, the Veteran attributed his lack of employment to other factors, including loss of a family farm, cessation of a temporary employment position, and other, nonservice-connected medical conditions, such as a low back condition.  In addition, the numerous VA and private medical records dated in the 1980s and 1990s rarely mention any ventral hernia.  On those infrequent occasions when it was mentioned during this time, it was not accompanied by any recommendations that the Veteran limit his activities due to the hernia.  

Unfortunately, the examination obtained in April 2010 continued to rely upon the erroneous history.  The appeal was remanded again in June 2011, but the opinion dated in September 2011 was virtually identical to the April 2010 opinion.  The file was referred to another physician for an opinion in June 2012, concerning the Veteran's employability status.  This physician concluded that the Veteran's prior job and training was as a heavy machinery operator, a task involving significant heavy lifting that would not be feasible in a person with a ventral hernia or hemorrhoids.  He also stated that his hemorrhoids precluded him from sitting for prolonged periods.  He then stated, however, that the Veteran could still obtain and retain substantially gainful employment in a sedentary job with very minimal physical requirements.  He concluded by pointing out that the Veteran was 86 years old.  This opinion is too equivocal to form the basis of a Board decision.

The Veteran contends that there is sufficient evidence in his favor to grant a TDIU rating, and that additional development is only for the purpose of obtaining a negative opinion, in violation of Mariano v. Principi, 17 Vet. App. 305 (2003).  The Board, however, is willing to rely upon a positive or negative opinion, provided that the opinion is supported by credible, probative evidence, to include an accurate history, and is consistent with the relevant medical findings.  Thus far, however, the positive opinions have relied largely upon a history that the Veteran had to stop working due to his ventral hernia, which the Board does not find credible.  This does not rule out, however, that the Veteran is now (i.e., during the appeal period) unable to work, due solely to his service-connected disabilities.  This is the element that the Board is attempting to establish.  Unfortunately, the positive opinions have been based on erroneous history and/or findings not commensurate with the opinion.  

On the most recent examination, the Veteran stated that he was now suffering from nausea and loss of appetite due to his ventral hernia.  Hemorrhoid findings have ranged from none in April 2010 to two internal hemorrhoids, one or both "big," non-prolapsed shown in September 2010, to a single, 1 cm, reducible, internal, non-thrombosed hemorrhoid shown in September 2011.  Treatment records after July 2010 are not of record, and could reveal ongoing symptomatology, particularly in view of the complaints of nausea and loss of appetite.  In view of these factors, the records since July 2010 must be obtained, followed by an opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain all VA outpatient and inpatient treatment records dated from July 2010 to the present, from the Nashville, Tennessee, VAMC.  If these records identify treatment at other VA facilities during this time period (i.e., for open heart surgery), obtain those records as well.  

2.  Then, forward the multi-volume claims file to an appropriate physician for an opinion as to whether his service-connected ventral hernia(s) and hemorrhoids, alone, render him unable to engage in substantially gainful employment.  The last VA examination was in September 2011, and unless the physician deems a new examination to be necessary for an opinion, an examination need to be obtained.  An opinion is requested as to whether his service-connected ventral hernia(s) and hemorrhoids, alone, at least as likely as not render him unable to engage in substantially gainful employment.  The entire claims folder and a copy of this REMAND must be made available to the physician.  Consideration of the Veteran's education and experience must be given.  Barriers to employment due to age and nonservice-connected disabilities, such as cardiac and low back conditions, must be disregarded in determining whether the Veteran could theoretically work at a job for which he would otherwise be qualified.  In addition, the opinion MUST be based on an accurate history, i.e., that the Veteran did NOT stop working due to his service-connected conditions.  In fact, the Veteran stopped working due to other factors, including nonservice-connected disabilities, but the question remains as to whether his service-connected disabilities now would preclude employment, if he did not have nonservice-connected disabilities, and was of an appropriate age.  The rationale for the opinion must be provided.

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claim on appeal.  If the claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



